Citation Nr: 1123127	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-13 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

For the period from August 26, 1999 through April 3, 2005, entitlement to a higher (compensable) initial rating for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from October 1966 to July 1969, and from September 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran did not request a Board hearing.

Reviewing the procedural history of this claim, in an October 2005 rating decision the RO granted service connection for PTSD, and assigned a 50 percent initial disability rating effective April 4, 2005, the purported date of the Veteran's application to reopen service connection for PTSD.  The Veteran did not enter a notice of disagreement with the 50 percent initial disability rating.  For this reason, the initial disability rating assigned for the rating period from April 4, 2005 became final, and is not subject to this appeal. 

The Veteran timely appealed the effective date of April 4, 2005 that the October 2005 rating decision had assigned, contending that service connection should have been made effective August 26, 1999, the date of his initial claim for service connection for PTSD.  In a July 2008 Board decision, the Board found that the effective date for service connection for PTSD was August 26, 1999.  In the August 2008 rating decision, from which this appeal arises, implementing the Board's decision, the RO assigned a noncompensable (0 percent) initial disability rating for the initial rating period from August 26, 1999 and prior to April 4, 2005.  The Veteran appealed the initial rating assigned for this period.  As indicated, the Veteran did not appeal the previously assigned initial rating for the period from April 5, 2005, that decision became final, and the rating assigned for that period (including subsequent increase in 2009) is not part of the initial rating on appeal.  Consequently, the limited rating period on appeal under consideration is from August 26, 1999 through April 4, 2005.   


FINDINGS OF FACT

1.  For the initial rating period from August 26, 1999 through March 7, 2005, the Veteran's PTSD was manifested by occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.

2.  For the initial rating period from August 26, 1999 through March 7, 2005, the Veteran's PTSD was not manifested by occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

3.  For the rating period from March 8, 2005 through April 3, 2005, the Veteran's PTSD was manifested by disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.

4.  For the rating period from March 8, 2005 through April 3, 2005, the Veteran's PTSD was not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, neglect of personal appearance and hygiene, and an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  For the initial rating period from August 26, 1999 through March 7, 2005, the criteria for an initial rating of 10 percent, but no greater than 10 percent, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2010).

2.  For the rating period from March 8, 2005 through April 3, 2005, the criteria for a rating of 50 percent, but no greater than 50 percent, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in February 2003 satisfied most of the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; and the information and evidence the Veteran was expected to provide.  In a March 2006 letter, the RO provided information regarding the type of evidence necessary to establish a disability rating or effective date for the disability on appeal required by Dingess. 

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service treatment records and VA treatment records to assist with the claim.  In April 2003, the RO provided the Veteran with a VA medical examination.  As this examination report was written after an interview with the Veteran and contained specific findings indicating the nature of the Veteran's PTSD, the VA examination is adequate for rating purposes, and there is no duty to provide an additional examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is rated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, a noncompensable rating is warranted where the evidence shows that the diagnosed mental condition is manifested by symptoms not severe enough either to interfere with occupational and social functioning or to require continuous medication. 

A 10 percent rating is warranted where the evidence shows occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication. 

A 30 percent rating is warranted where the evidence shows occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment.

Initial Rating for PTSD
from August 26, 1999 through March 7, 2005

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from August 26, 1999 through March 7, 2005, the criteria for a 10 percent rating, but not greater than a 10 percent, for service-connected PTSD are met.  Specifically, for the initial rating period from August 26, 1999 through March 7, 2005, the Veteran's PTSD was manifested by occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

The treatment evidence of record is very scant for this period as the Veteran, except for intermittent appointments at the Vet Center, did not seek regular treatment.  Some treatment records indicate difficulties involving PTSD.  For example, in August 1999 Vet Center treatment records, the Veteran reported difficulties with rage related to PTSD and also because he was unemployed.  In a June 2001 Vet Center record, the Veteran specifically denied experiencing any disturbed sleep patterns, intrusive thoughts, flashbacks, social isolation, or any external/internal cues related to Vietnam that resulted in impaired occupational and social functioning.  The Vet Center examiner wrote that the Veteran's cognitive and behavioral activities did not meet the criteria for a PTSD diagnosis at that time.  

In an April 2003 VA psychiatric examination report, the Vet Center examiner assessed that the Veteran was psychologically normal, being in control of all symptomatology.  However, in a July 2004 Vet Center record, the Veteran reported experiencing anger due to difficulties in dealing with other people at work.  The Vet Center examiner diagnosed PTSD.  

Therefore, the evidence indicates that, for a large part of the period between August 26, 1999 and March 7, 2005, Vet Center examiners who were providing treatment for mental disorders found that the Veteran did not have PTSD symptomatology.  Such evidence of the absence of symptoms of PTSD during this period, when considered together with the Veteran's reports of some symptoms of PTSD at other times, reflects that the PTSD was manifested by not more than mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, such as times of unemployment or difficulties with co-workers.  For these reasons, the Board finds that for the period from August 26, 1999 through March 7, 2005 the Veteran's mild symptoms more nearly approximated those required for a 10 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130. 

The Board finds that the Veteran's symptomatology does not meet the criteria for a 30 percent rating under Diagnostic Code 9411 for the initial rating period from August 26, 1999 through March 7, 2005.  Specifically, for the initial rating period from August 26, 1999 through March 7, 2005, the Veteran's PTSD was not manifested by occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss such as forgetting names, directions, recent events.

In reviewing the record of evidence, in an August 1999 Vet Center treatment record, the Veteran reported experiencing depression with aggravated PTSD symptoms; however, this was the only mention of depression in the treatment records.  The record for this period contains no evidence of suspiciousness, panic attacks, or mild memory loss (such as forgetting names, directions, recent events).

In a March 2001 statement, the Veteran indicated that he did not want to leave his house and that he experienced a lot of anger directed at other drivers and at his superiors at work.  In a February 2001 statement, the Veteran's spouse stated that, when she first started dating her husband in October 1980, she noticed that he did not sleep well and that he could be easily angered.  She remembered two incidents during which the Veteran allowed his anger to get the better of him.  In 1982, the Veteran locked some gas station employees in their office by jamming the office door with a screwdriver after they refused to provide service.  In 1993, the Veteran attacked a woman's car with a shopping cart after she parked her car in the fire lane at a local grocery store.  In April 1999, the Veteran's wife stated that the Veteran screamed at her in the car and then punched her with his fist.  She also indicated that, all times, he was an angry and aggressive driver.  The Veteran's wife stated that the Veteran was prone to lie in bed for days if he did not believe that he was understood, and that he had been fired from several jobs, the last in 1998 when he yelled at his bosses.  

The Board notes that the Veteran and his spouse are competent to offer evidence of behaviors observed by them however, the Board notes that most of the incidents referred to by the Veteran's wife occurred prior to the rating period under appeal.  Moreover, although the Veteran expressed a desire to not leave the house and aggressive driving habits, such symptoms were not noted to be symptoms of PTSD during this period.  

In a January 2003 letter submitted by the Veteran, an examiner, B.R., Ph.D., reported that she had provided mental health services to the Veteran and his spouse since the latter part of 1988.  She indicated that she initially provided service to the Veteran's adopted son; however, she noted that the Veteran showed symptoms of irritability, excessive anger, irrational mood swings, periods of deep depression, nightmares, and activation of affect under conditions of conflict, threat and aggression.  She indicated that she then advised the Veteran and the Veteran's spouse to seek counseling outside her office.  

In reviewing Ms. B.R.'s letter, the Board notes that B.R. does not indicate when the Veteran displayed the symptoms listed.  Vet Center records indicate that, in June 1990, the Veteran and his spouse sought marital counseling at the Vet Center and that, at the time, the Veteran's adopted son was five years old.  The Board notes that this corroborates B.R.'s account of noting the Veteran's symptoms sometime after the latter part of 1988.  In fact, in the February 2001 letter, the Veteran's spouse refers to B.R. as a family therapist she and her husband saw in 1988.  However, in reading this letter, the Board notes that B.R.'s account indicates potential PTSD symptoms occurring almost ten years prior to the initial rating period.  The Board notes that the symptoms described by B.R. in the letter, other than a single instance of depression and a quickness to anger, are absent from any treatment records dated from August 26, 1999 through March 7, 2005.  

In fact, in most such treatment records, the Veteran was either noted to be normal or reported himself as such.  Considering the lack of symptomatology noted in the treatment records and the lack of lay evidence of symptoms during the required period, the Board finds that the Veteran's PTSD was not manifested by symptomatology more nearly approximating the criteria for a 30 percent rating under Diagnostic Code 9411 from August 26, 1999 through March 7, 2005.  For the reasons stated above, the Board finds that the Veteran is entitled to an initial disability rating of 10 percent, but no greater than 10 percent, for PTSD for the inital rating period from August 26, 1999 through March 7, 2005.

Initial Rating for PTSD
from March 8, 2005 through April 3, 2005

In reviewing the evidence, the Board notes that, in a March 8, 2005 VA treatment record, a VA examiner found that the Veteran had PTSD manifested in disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  In this record, the Veteran stated that he no longer performed activities he used to enjoy.  He avoided most social occasions, no longer attended concerts, and stated that he could not drive as the experience was too stressful.  He experienced irritability and quick anger.  He also had difficulty with concentration and a quick startle response.  The VA examiner diagnosed PTSD and assigned a GAF score of 45, indicating serious symptomatology.  Considering this evidence, the Board finds that the Veteran's symptomatology more nearly approximates the criteria for a 50 percent rating for the rating period from March 8, 2005, the date of this VA treatment record, through April 3, 2005.

For the rating period from March 8, 2005 through April 3, 2005, the Veteran's PTSD was not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, neglect of personal appearance and hygiene, and an inability to establish and maintain effective relationships.  Therefore, for the rating period from March 8, 2005 through April 3, 2005, the Board finds that the evidence does not more nearly approximate the symptomatology required for a 70 percent rating under Diagnostic Code 9411.  For these reasons, the Board finds that a 50 percent rating for PTSD, but no greater than 50 percent, is warranted for the period from March 8, 2005 through April 3, 2005.

Extraschedular Consideration
	
The Board also has considered whether referral is warranted for extraschedular adjudication.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Regarding the Veteran's service-connected PTSD, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history, clinical findings, and assessments regarding social and occupational functioning.  

In this case, considering the lay and medical evidence, for the period from August 26, 1999 through March 7, 2005, the Veteran's PTSD was manifested by occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  Moreover, for the period from March 8, 2005 through April 3, 2005, the Veteran's PTSD was manifested by disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  These sets of symptoms are part of the schedular rating criteria.   

In addition, the levels of occupational and social impairment are explicitly part of the schedular rating criteria, and the GAF scores indicated in the DSM-IV are part of the schedular rating criteria.  Moreover, all of the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  Therefore, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

For the initial rating period from August 26, 1999 through March 7, 2005, an initial rating of 10 percent, but no greater than 10 percent, for PTSD is granted.  

For the initial rating period from March 8, 2005 through April 3, 2005, a staged rating of 50 percent, but no greater than 50 percent, for PTSD is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


